Citation Nr: 9912326	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  93-14 815	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to July 
1991.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in May 1995 and in March 1997.  Most 
recently, in March 1997, the Board rendered decisions on the 
issues of entitlement to service connection for bilateral 
hearing loss; entitlement to an increased rating degenerative 
arthritis of the knees, wrists, and fingers; entitlement to 
an effective date earlier than November 30, 1995, for the 
grant of a compensable rating for post-operative residuals of 
a lumbar spine disorder; entitlement to an increased rating 
for post-operative residuals of a lumbar spine disorder; 
entitlement to an effective date earlier than July 31, 1995 
for the grant of a compensable rating for residuals of a left 
hand injury with nerve damage; entitlement to an increased 
rating for residuals of a left hand injury with nerve damage; 
entitlement to a increased rating for post-operative 
residuals of bilateral, recurrent, inguinal hernias; and 
entitlement to a higher disability rating based upon the 
application of the bilateral factor set forth in 38 C.F.R. 
§ 4.26.  At the same time, the Board remanded the issue of 
entitlement to service connection for sinusitis, in addition 
to the issue reflected on the title page of this remand.

By decision of May 1998, the RO granted service connection 
for sinusitis.  This grant represents a complete resolution 
of the appeal as to that issue.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  If the veteran desires to challenge 
the disability rating assigned to the impairment resulting 
from sinusitis, he is required to file a timely notice of 
disagreement with the May 1998 rating decision or 
alternatively, a claim for entitlement to an increased 
disability rating. 

By letters of June 1998 and September 1998, the veteran 
asserts his degenerative arthritis has worsened and that the 
disability rating assigned should be increased.  The RO has 
not yet addressed these claims.


REMAND

Upon review of the record, the Board concludes that the 
veteran's claim for entitlement to an increased disability 
rating for PTSD is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Because the 
veteran has perfected an appeal as to the assignment of the 
initial rating for PTSD following the initial award of 
service connection for PTSD, the VA is required to evaluate 
all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection until the present.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

As noted above, the veteran's appeal as to the issue of 
entitlement to an increased rating for PTSD was previously 
remanded for the purposes of obtaining recent treatment 
records and for readjudication of the appeal in light of an 
intervening substantive change in the regulations pertaining 
to the evaluation of psychiatric disabilities.  A review of 
the veteran's claims file reveals that the RO attempted, 
without success, to obtain records reflecting treatment for 
PTSD at the Pensacola Naval Hospital and that the RO 
scheduled the veteran for a VA examination for the evaluation 
of his PTSD.  The report of a January 1998 VA examination is 
contained in the claims file.  In a May 1998 rating decision, 
the RO increased the disability rating assigned to the 
veteran's PTSD from 10 percent to 30 percent, effective in 
August 1991.  A supplemental statement of the case was issued 
in August 1998.  However, upon review of the record on 
appeal, the Board is of the opinion that deficiencies in the 
requested development prevent adequate appellate review and 
mandate another remand.

A review of the veteran's claims file shows that over the 
years since the inception of this claim, he has reported 
receiving medical treatment from three sources:  1) the 
Pensacola Naval Hospital, 2) the VA Outpatient Clinic, and 3) 
the Pensacola Vet Center.  Records reflecting medical 
treatment provided from 1991 to 1995 by the Pensacola Naval 
Hospital and the VA Outpatient Clinic are contained in the 
veteran's claims file.  There are no recent treatment reports 
contained in the claims file, however.  It does not appear 
that the RO has ever attempted to obtain records reflecting 
treatment provided by the Pensacola Vet Center.  

The VA has a statutory duty to assist the veteran in the 
development of all well-grounded claims.  38 U.S.C.A. 
§ 5107(a).  The duty to assist includes obtaining copies of 
all records under the control of the VA.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  "The duty [to assist] is 
heightened when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source."  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  Full 
compliance with the duty to assist also includes VA's 
assistance in obtaining relevant records from private 
physicians when the veteran has provided concrete data as to 
time, place and identity.  Olson v. Principi, 3 Vet. App. 
480, 483 (1992).  The Board is of the opinion that compliance 
with the statutory duty to assist the veteran in the 
development of his claim requires another attempt to obtain 
records reflecting recent treatment provided by the Naval 
Hospital and requires an attempt to obtain records from the 
Vet Center.  Most certainly, all records reflecting recent VA 
treatment must be obtained prior to further review of the 
veteran's appeal.  Bell, supra.

New VA regulations codified in 38 C.F.R. § 4.130, regarding 
the evaluation of neuropsychiatric disabilities became 
effective November 7, 1996, before the promulgation of a 
final decision on the veteran's claim for entitlement to an 
increased rating for PTSD.  61 Fed.Reg. 52695 (1996).  When a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet App 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board previously remanded the veteran's appeal as to the 
appropriate rating to be assigned to his PTSD to allow the RO 
to perform a comparison of the old regulations to the new 
regulations as required by Karnas, supra.  A review of the 
claims file reveals that the RO has not yet performed such a 
comparison.  Rather, upon remand, the RO simply evaluated the 
veteran's impairment utilizing the new regulations without 
performing an analysis to determine which would be more 
favorable to the veteran.  

A legal opinion promulgated by the VA Office of the General 
Counsel (subsequent to the issuance of the Board's March 20, 
1997, remand, but before the RO's May 1998 rating decision) 
held that whether the amended criteria for the evaluation of 
mental disorders are more beneficial to claimants than the 
prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).  Thus, a 
comparison of the old regulatory criteria as applied to the 
facts of the veteran's case with the new regulatory criteria 
as applied to the facts is required by law.

However, retroactive application of the revised regulations 
prior to November 7, 1996, is prohibited.  Rhodan v. West, 
12 Vet. App. 55 (1998).  Therefore, impairment resulting from 
PTSD prior to November 7, 1996, must be evaluated utilizing 
the older criteria, while impairment arising from PTSD after 
November 7, 1996, must be evaluated under the criteria which 
are determined to be more beneficial to the veteran, given 
his particular disability picture.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance, the 
veteran has not yet been provided with the opportunity to 
present additional evidence which might be relevant to this 
comparative analysis.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  Thus, another remand 
is required.

Therefore, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  Through official channels, the RO 
should obtain all records of medical 
treatment pertaining to PTSD afforded to 
the veteran since 1995 by the Pensacola 
Naval Hospital for inclusion in his 
claims file.

2.  The RO should obtain all records of 
VA medical treatment pertaining to PTSD 
afforded to the veteran since 1995 for 
inclusion in the file.

3.  After obtaining the appropriate 
authorization from the veteran, the RO 
should obtain all records reflecting 
treatment pertaining to PTSD afforded to 
the veteran by the Pensacola Vet Center 
for inclusion in the file.

4.  After obtaining the records requested 
above, the RO should perform a thorough 
review of their contents.  If it is 
deemed advisable at this point, the RO 
should schedule the veteran for a VA 
psychiatric examination for the purpose 
of identifying all impairment arising 
from PTSD and the severity of such 
impairment.

5.  After the development requested above 
has been completed, the RO should again 
review the record, applying the old 
regulatory criteria to the facts of the 
veteran's case prior to November 7, 1996, 
and performing a comparison of the 
application of old criteria with the 
application of the new criteria to the 
facts of the veteran's case subsequent to 
November 7, 1996; the criteria which 
proves more beneficial to the veteran 
should then be utilized to rate his 
impairment due to PTSD after November 7, 
1996.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


